[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            September 14, 2005
                                                           THOMAS K. KAHN
                               No. 05-10929
                                                               CLERK
                           Non-Argument Calendar
                         ________________________

                     D. C. Docket No. 04-00009-CR-T-N

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JOANNA NICOLE HOOKS,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       _________________________

                            (September 14, 2005)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

     A Middle District of Alabama jury convicted appellant of possession of a
mixture and substance containing in excess of 5 grams of cocaine base (“crack”),

in violation of 21 U.S.C. § 844(a), and the district court sentenced her to a prison

term of 97 months. She now appeals her conviction and sentence.

      Appellant challenges her conviction on the ground that the district court

abused its discretion in admitting evidence regarding the police investigation of co-

defendants Tonney Hooks and David Wise and Hooks’s possession of cocaine

powder. She contends that this evidence was not essential to the Government’s

case, was not a necessary part of the chain of events explaining the context of the

charged offense, and should have been excluded under Fed. R. Evid. 404(b)

because it had limited probative value and was unduly prejudicial.

      Appellant challenges her sentence on the ground that the district court, in

fashioning her sentence, infringed the Sixth Amendment by using statements she

gave the court’s probation officer in the absence of her attorney to enhance the

base offense level of her offense under U.S.S.G. § 3C1.1, for obstruction of justice.

                                          I.

      Fed. R. Evid. 40f(b) provides that "[e]vidence of other crimes, wrongs, or

acts is not admissible to prove the character of a person in order to show action in

conformity therewith.” Evidence is intrinsic, and admissible if it relates to “(1) an

uncharged offense which arose out of the same transaction or series of transactions



                                           2
as the charged offense, (2) [is] necessary to complete the story of the crime, or (3)

[is] inextricably intertwined with the evidence regarding the charged offense.”

United States v. McLean, 138 F.3d 1398, 1403 (11th Cir.1998). A district court

may exclude relevant evidence only when “its probative value is substantially

outweighed by the danger of unfair prejudice, confusion of the issues, or

misleading the jury, or by considerations of undue delay, waste of time, or needless

presentation of cumulative evidence.” Fed. R. Evid. 403.

      The district court did not abuse its discretion in admitting background

evidence regarding the police investigation of Wise and Hooks. On April 29,

2003, Montgomery, Alabama Police Department narcotics officers were

investigating the possibility that two men wearing athletic jerseys were bringing

drugs to Montgomery from Houston, Texas by bus. At the bus station, they

spotted a man, later identified as David Wise, who fit the description of one of the

drug couriers, and followed him until he met a female, who turned out to be

appellant. The officers then tailed the two to a car parked in front of the bus

station. Wise and appellant got into the car, and the officers approached them.

One of the officers noticed Wise tapping on appellant with something in his hand,

a clear plastic bag containing an off-white substance that appeared to be crack

cocaine. Appellant took the bag from Wise, and attempted to hid it. Before she



                                           3
could hid it, the officer grabbed appellant’s hand and the bag. The bag contained

in excess of 22 grams of crack.

      The police arrested Wise and appellant. At this point, the other suspected

drug courier, Tonney Hooks, came to the car with one of the narcotics officers.

Hooks had two bags. One of them contained two socks, both filled with cocaine.

      The testimony that the police were looking for two drug couriers on a bus

from Houston and that Hooks was carrying cocaine was admissible intrinsic

evidence; it was necessary to complete the story of appellant’s crime and was

inextricably intertwined with other evidence regarding the charged offense. The

testimony explained why the narcotics officers were present at the bus station, and

why they followed Wise and appellant to the parked car.

      Furthermore, the district court did not abuse its discretion in refusing to

exclude this evidence as prejudicial under Rule 403. The words “unfair prejudice”

in Rule 403 have been defined as “an undue tendency to suggest decision on an

improper basis, commonly, though not necessarily, an emotional one.” Steger v.

General Elec. Co., 318 F.3d 1066, 1079 (11th Cir. 2003). The court informed the

jury that the testimony concerning Wise and Hooks’s arrival at the bus station and

Wise’s rendevous with appellant should be considered merely as background

evidence necessary to complete the story of appellant’s arrest. The officers paid no



                                          4
attention to appellant until she met Wise at the bus station. It would have been

virtually impossible for the Government to portray appellant’s arrest without the

officers’ explanation of why they were at the station and why they followed Wise

once he got off the bus. In sum, we cannot fault as an abuse of discretion the

court’s handling of this extrinsic evidence. We therefore reject appellant’s

challenge to her conviction.

                                          II.

      The court enhanced appellant’s base offense level under U.S.S.G. § 3C1.1.

That section provides for a two-level enhancement if:

      (A) the defendant willfully obstructed or impeded, or attempted to
      obstruct or impede, the administration of justice during the course of
      the investigation, prosecution, or sentencing of the instant offense of
      conviction, and (B) the obstructive conduct related to (i) the
      defendant's offense of conviction and any relevant conduct; or (ii) a
      closely related offense.

A defendant’s denial of guilt is not a basis for applying the enhancement. Id.,

comment. (n.1). Examples of conduct where § 3C1.1 applies include committing

perjury, “providing materially false information to a judge,” “providing a

materially false statement to a law enforcement officer that significantly obstructed

or impeded the official investigation or prosecution of the instant offense,” and

“providing materially false information to a probation officer in respect to a

presentence or other investigation for the court.” Id., comment. (n.4 (b), (f)-(h)).

                                           5
“Material” evidence, fact, statement, or information under this section means

“evidence, fact, statement, or information that, if believed, would tend to influence

or affect the issue under determination.” Id., comment. (n.6).

      Perjury has been defined as “false testimony concerning a material matter

with the willful intent to provide false testimony, rather than as a result of

confusion, mistake, or faulty memory.” United States v. Dunnigan, 507 U.S. 87,

94, 113 S. Ct. 1111, 1116, 122 L. Ed. 2d 445 (1993). “Although it is preferable that

the district court make specific findings by identifying the materially false

statements individually, it is sufficient if the court makes a general finding of

obstruction encompassing all the factual predicates of perjury.” United States v.

Diaz, 190 F.3d 1247, 1256 (11th Cir. 1999). Where the record clearly reflects the

basis for the enhancement and supports it, remand for resentencing is unnecessary.

See United States v. Taylor, 88 F.3d 938, 944 (11th Cir. 1996).

      In this case, the court did not make explicit findings regarding the elements

of perjury. Nonetheless, our review of the record convinces us that the court did

not clearly err in finding that appellant committed perjury. The court’s description

of her trial testimony as “preposterous,” “outrageous,” and “incredible,” in addition

to the court’s statement that “it’s clear she lied on the stand,” obviously

demonstrates that the court found that appellant gave false testimony. Because her



                                            6
account of how she came into possession of the drugs was a key element in

determining whether she knowingly possessed the drugs, her testimony was

material.

      As for the argument that the court erred in applying the obstruction of justice

enhancement because counsel was not present at a presentence interview, appellant

has not cited any binding authority holding that a defendant’s Sixth Amendment

right to counsel applies to presentence interviews by the court’s probation office.

See United States v. Simpson, 904 F.2d 607, 611 (11th Cir. 1990) (declining to

address the argument because the issue was waived but noting that three circuits

have rejected it). We need not address this issue, however, because the court’s

application of the enhancement was based on its assessment of appellant’s

testimony at trial, not the statements she gave the probation officer. In rejecting

her Sixth Amendment objection, the court stated:

      Anyway, even excluding the testimony that was given to the probation
      officer, it’s clear she lied on the stand. I mean, you’d have to be
      gullible to buy that. In fact, I think she probably hurt herself more
      when she testified to that effect than she helped herself, as I’m sure
      the jury heard that. And it was so incredulous, that I’m sure it was
      almost as if she was saying yes, it’s mine, I’m guilty. It was so
      preposterous.

      We find no merit in appellant’s Sixth Amendment argument and therefore




                                           7
no basis for setting aside her sentence.1

       AFFIRMED.




       1
        In her brief, in setting out the issues, appellant says that because the court inappropriately
enhanced her base offense level for obstruction of justice, her sentence was unreasonable. In the
argument section of her brief, however, she did not argue that with or without the enhancement, the
sentence—which was at the bottom of the guideline sentence range of 97 to 121 months—was
unreasonable.

                                                  8